DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US PGPUB 2020/0167456).

As per Claim 1, Sato teaches an authentication system, comprising: 
a mobile device adapted to be carried by a person to be authenticated (Fig 1A and P0027); 
an acceleration sensor (Fig 3 Element 303) installed in the mobile device and configured to output an acceleration signal corresponding to acceleration applied to the mobile device (P0032, 0037, 0044, 0057); 
a processing device (Fig 3 Element 301) configured to execute determination processing for determining whether the person is walking based on the acceleration signal (P0032, 0037, 0044, 0057); and 
a control device (Fig 3 Element 301) configured to control an operation of a controlled device based on a result of the determination processing (P0032, 0037, 0044, 0057) and a result of authentication processing for authenticating, by way of the mobile device, the person as a user of the controlled device (P0034).

Sato do not explicitly state wherein the processing device is configured to determine that the person is not walking in a case where an amount of change in the acceleration falls 
However, Sato does teach that, in S1303, the control part 301 refers to the entry of the determination item: acceleration in the condition information 900 and determines whether or not the acceleration detected by the acceleration sensor satisfies a predetermined condition. For example, the predetermined condition may be a condition for detecting the walking state of the user on the basis of the acceleration. In another embodiment, the predetermined condition is, for example, a condition for detecting a state in which the eye alignment is difficult (for example, the acceleration per unit time fluctuates a predetermined number of times with a magnitude greater than a predetermined threshold to be shaken) from acceleration. In a case where the acceleration does not satisfy the predetermined condition (NO in S1303), the flow proceeds to S1305. On the other hand, in a case where the acceleration detected by the acceleration sensor satisfies the predetermined condition (YES in S1303), the flow proceeds to S1304 (P0057).  As such, the criteria for walking being the acceleration per unit time fluctuating a predetermined number of times with a magnitude greater than a predetermined threshold is analogous to the criteria for not walking being the acceleration per unit time fluctuating a predetermined number of times with a magnitude lower than a predetermined threshold as the predetermined number of times needs to elapse before a determination is made as to whether the acceleration is above or below the predetermined threshold.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to reasonably arrive at the conclusion that the criteria for determining a walking state (as taught by Sato) implies that the opposite of such 

As per Claim 2, Sato further teaches the authentication system according to claim 1 (as described above), wherein in a case where a determination that the person is walking is validated by the processing device, the control of the controlled device based on the authentication processing is disabled (P0037, 0044, 0069).

As per Claim 3, Sato further teaches the authentication system according to claim 1 (as described above), wherein the processing device is configured to shorten the prescribed time period in a case where the amount of change in the acceleration falls below the threshold before the prescribed time period elapses while the determination processing is executed (Per P0036, authentication rate decreases when user is walking [i.e. longer prescribed time].  As a result, the opposite would mean that the authentication rate increases when user is not walking [i.e. shorter prescribed time] which corresponds to acceleration below predetermined threshold).

As per Claim 5, Sato further teaches the authentication system according to claim 1 (as described above), wherein the processing device is installed in the mobile device (P0027).

Regarding Claim 6, the claim is drawn to a mobile device with similar structural and functional features as those of the apparatus claimed in Claim 1.  However, Sato teaches such a as applied to Claim 1).

Regarding Claim 7, the claim is drawn to a processing device with similar structural and functional features as those of the apparatus claimed in Claim 1.  However, Sato teaches such a processing device in Fig 3 Element 303 and notes the interaction between measured acceleration and its operation in P0032, 0037, 0044, 0057 among others.  Therefore, Claim 7 corresponds to Claim 1, and is rejected for the same reasons of obviousness following the same rationale discussed above by Sato (as applied to Claim 1).

Regarding Claim 8, the claim is drawn to a non-transitory computer-readable medium containing instructions to perform the functional features of the apparatus claimed in Claim 7.  However, Sato teaches such a medium in P0094-0095.  Therefore, Claim 8 corresponds to Claim 7, and is rejected for the same reasons of obviousness following the same rationale discussed above by Sato (as applied to Claim 7).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Regarding Claim 4, the prior art of record fails to disclose, teach, or suggest “wherein in a case where same determinations as to whether the person is walking are made M times while the determination processing is repeated N times, the processing device validates the determination; and wherein N is an integer that is no less than 2, and M is an integer that is no less than 2 and no more than N”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okuda et al. (US PGPUB 2020/0053653) disclose a system and method to prevent false detection of lifting. An embodiment includes: an angle determination section configured to determine whether or not an angle of a longitudinal direction of a mobile terminal with respect to a vertical direction is less than or equal to a predetermined value; and a lifting determination section configured to determine whether or not the mobile terminal has been lifted, the lifting determination section carrying out determination in (i) a case where the angle of the longitudinal direction of the electronic device with respect to the vertical direction is greater than the predetermined angle and (ii) a case where (a) the angle of the longitudinal direction of the electronic device with respect to the vertical direction is less than or equal to the predetermined angle and (b) an acceleration of the electronic device in the longitudinal direction satisfies a predetermined condition.
Tanabe et al. (US PGPUB 2019/0088113) disclose a system to determine whether behavior of a user of an electronic apparatus has a high probability of inducing a traffic accident based on an acceleration measured by an accelerometer. The at least one processor issues an alert notification to the user when the at least one processor determines that the behavior of the user has the high probability of inducing the traffic accident.
Mergen et al. (US PGPUB 2018/0083783) disclose a system for authentication and validation of the identity of a person. The person carries a mobile device configured to measure motion as the person walks or stands still, generating a time record of motion data. A security system in a facility which the person seeks to access receives the time record of motion data and compares gait characteristics inferred from the time record with gait characteristics inferred from motion data previously obtained for a person whom the person seeking access purports to be. The security system may instruct the person to pause and stand still, and then to begin walking again, and it may then verify that the received time record of motion data includes an interval with little motion at a point in the time record corresponding to the pause.
Yamada (US PGPUB 2013/0326592) discloses a personal authentication apparatus that controls an authenticated state of a target device based on the motion of the target device includes a motion sensor that detects motion information indicating the motion of the target device, a carried-state determination unit configured to determine whether or not the target device is being carried by a user based on the detected motion information, and an authentication control unit configured to control the authenticated state of the target device based on a result of the determination by the carried-state determination unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685